Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert W. Holland on 5/18/2022.

The application has been amended as follows: 
10. (Currently Amended) A method for presenting gaming content at an information handling system integrated display, the method comprising: 
detecting first and second orientations of the information handling system housing; 
in response to the detecting the first orientation, removing gaming control content and presenting interactive gaming content at the integrated display; and 
in response to detecting the second orientation, removing the interactive gaming content and presenting the gaming control content at the integrated display; 
wherein the first orientation comprises a sideways acceleration in a first direction to open a drawer and the second orientation comprises a sideways acceleration in a second direction to close the drawer.  

18. (Currently Amended) An information handling system comprising: 
a processor operable to execute instructions; and 
a non-transitory memory storing instructions that when executed on the processor present detect first and second orientations of the information handling system housing, in response to detecting the first orientation, present interactive gaming content at the integrated display while removing gaming control content, and in response to detecting the second orientation, present the gaming control content at the integrated display while removing the interactive gaming content, the first orientation comprising a sideways acceleration in a first direction to open a drawer, the second orientation comprising a sideways acceleration in a second direction to close the drawer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715